Citation Nr: 0507247	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1955 
until July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
asbestosis.

The appellant requested a hearing in this case; however, he 
subsequently failed to appear for the hearing scheduled in 
December 2004.


FINDING OF FACT

The appellant does not have asbestosis.


CONCLUSION OF LAW

The veteran does not have asbestosis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letters dated in October 2001.  The 
letters informed the appellant of the evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the October 2001 letters 
that he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts.

The Board additionally notes that the August 2002 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statement of the case (SSOC), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claim.  
Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service personnel 
records from the National Personnel Records Center (NPRC).  
The RO also requested the appellant's service medical records 
from the NPRC in October 2001.  However, the claims file does 
not reflect an NPRC response to the RO's request for service 
medical records and such service medical records are not 
currently contained within the claims file.  Nevertheless, 
the Board finds that the RO's inability to obtain the 
appellant's service medical records is non-prejudicial under 
the circumstances of this case because, as discussed in 
further detail below, the appellant does not have asbestosis 
currently, as required by law.  

The Board additionally notes that the record also includes VA 
examination records, private medical records, and the 
appellant's own contentions.  At every stage of the appeal 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all available 
evidence identified by the appellant.  Thus, the Board finds 
that all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.  Additionally, the 
appellant was afforded a examination set up by VA in February 
2003 with respect to the issue here on appeal.  Therefore, 
the record indicates that VA has done everything reasonably 
possible to assist the appellant with respect to his claim of 
entitlement to service connection for asbestosis.

II.  Service Connection for Asbestosis

The appellant initially argued that he was exposed to 
asbestos and thus developed asbestosis as a result of his 
duties as a fireman, which included working with asbestos and 
wearing an asbestos laden fire-retardant suit.  (See 
Statement in Support of Claim and attachment, VA Form 21-
4138, October 2002).  The appellant also contends, in the 
alternative, that he incurred asbestosis as a result of his 
duties, which included welding on and around asbestos 
blankets while assigned to a target drone unit at Yokosuka 
Naval Air Base.  (See Statement in Support of Claim and 
attachments, VA Form 21-4138, November 2002).  Having 
considered the appellant's claim in light of the record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claim; the appeal will be denied.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases; nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether military records demonstrate 
asbestos exposure during service, develop evidence on the 
question of whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between in-service asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in 
October 2001 requesting these details, and he provided the 
information requested in November 2001.  The appellant also 
provided additional clarifying information in October 2002 
and November 2002.  Therefore, VA has satisfied its duty to 
assist the appellant in developing this claim.

As discussed above, the appellant contends that he was 
exposed to asbestos and thus developed asbestosis either in 
conjunction with his duties as a fireman or while performing 
welding duties with a target drone unit at Yokosuka Naval Air 
Base.  The Board notes, however, it need not address the 
question of in-service events because, as discussed below, 
the evidence of record shows that the appellant does not 
currently have asbestosis.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability-
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (a "disability" is a 
disease, injury, or other physical or mental defect").  

With respect to the appellant's contention that he is 
currently diagnosed with asbestosis, the appellant is a 
layperson without medical training and is consequently not 
qualified to render medical opinions as to matters such as 
diagnosis and etiology of disorders and disabilities.  His 
opinion on diagnosis is not competent medical evidence and is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board has reviewed the appellant's private medical 
records for evidence of a current asbestosis disability.  
Private medical records from Dr. R.H. show that in October 
1992 there was no x-ray evidence of asbestosis, and further 
pulmonary testing in July 1993 revealed that the appellant 
had a severe obstructive disease.  Dr. R. H. checked a box on 
the October 1992 report of x-ray to indicate that the results 
of the x-ray were consistent with asbestos related disease, 
but he did not check the box on the form that allowed for the 
conclusion that there were abnormalities consistent with 
asbestosis.  Additional private medical records from Dr. 
J.D.H. dated in February 1998 show that the appellant was 
diagnosed with chronic obstructive pulmonary disease with 
emphysema and bullous lesions in the right upper lobe.  Dr. 
J.D.H. also noted in February 1998 some very minimal 
nonspecific interstitial scarring and fibrosis with no acute 
alveolar infiltrates and no malignant mass lesion, and no 
mediastinal mass lesion or calcified pleural plaque lesion.

A December 1998 report by Dr. G.F. indicates that a chest x-
ray had revealed obvious chronic obstructive pulmonary 
disease and fibrotic changes consistent with asbestosis, but 
the ultimate conclusion by Dr. G.F. was that the veteran had 
bronchitis with exacerbation of chronic obstructive pulmonary 
disease.

A follow-up examination by Dr. J.D.H. in December 1999 shows 
that the appellant was again diagnosed with severe chronic 
obstructive pulmonary disease without acute infiltrates.  No 
diagnosis of asbestosis was made.

Additional private medical records dated in July 2000 and 
February 2001 further show that, although the appellant was 
diagnosed with COPD, a diagnosis of asbestosis was not made.  
In fact, private medical records provided by Dr. J.D.H. in 
April 2001 specifically indicate that there was "[n]o 
diagnostic evidence of asbestosis."

The Board additionally recognizes the appellant's private 
medical records dated in December 1998, July 2000, and 
February 2001.  For example, the appellant's private medical 
records dated in December 1998 show that, although chest x-
rays revealed "fibrotic changes consistent with 
asbestosis", a confirmed diagnosis of asbestosis was not 
made at that time.  Moreover, the appellant's private medical 
records dated in July 2000 indicate a diagnosis of "COPD 
with probable [a]sbestosis."  (emphasis added).  Private 
medical records from Dr. E.S. dated in February 2001 further 
indicate that the appellant had a "[h]istory of asbestos and 
asbestosis exposure."  (emphasis added).  The Board notes, 
however, that the abovementioned private medical records 
simply do not show that the appellant is currently diagnosed 
with asbestosis.  Rather, the abovementioned private medical 
records suggest that (1) asbestosis related symptomatology 
may be present, (2) asbestosis was a probability, and (3) 
that the appellant indicated to his private physician that he 
had asbestos exposure and asbestosis.  Accordingly, such 
evidence does not establish a current diagnosis of 
asbestosis.

More notable are the appellant's private medical records from 
Dr. D.H. dated in July 2001, which show that the appellant 
was diagnosed with chronic obstructive pulmonary disease and 
asbestosis.  The Board notes, however, that these July 2001 
private medical records do not indicate that the appellant's 
claims file was reviewed in conjunction with rendering such 
diagnosis, nor do the records indicate whether any medical 
testing was conducted in conjunction with rendering such 
diagnosis. 

Finally, a private medical statement dated in October 2002 
shows that, upon review of the appellant's medical records 
and lab results, Dr. D.B.H. agrees with Dr. E.S. and the 
appellant's other pulmonologists in that the appellant "has 
asbestosis related lung disease."  However, the Board notes 
that as discussed above there is only one private medical 
record which actually diagnosed the appellant with the 
current disability of asbestosis.  Furthermore, contrary to 
Dr. D.B.H.'s statement, Dr. E.S. never diagnosed the 
appellant with the current disability of asbestosis.  Rather, 
Dr. E.S. indicated in February 2001 that the appellant had 
COPD and a "[h]istory of asbestos and asbestosis exposure."  
(emphasis added).

Contrary to the assessments of some of the physicians as 
noted above, an x-ray report dated in April 2001 specifically 
noted that there was no diagnostic evidence of asbestosis.  
The reviewer indicated that no calcified pleural plaque 
lesions had been seen on x-ray, suggesting that such lesions, 
if shown, would have been diagnostic evidence of asbestosis.  

In light of the multitude of diagnoses provided by the 
appellant's several private physicians, the RO afforded the 
appellant an examination in February 2003 for purposes of 
ascertaining whether the appellant indeed had asbestosis.  
Upon review of the appellant's claims file and a physical 
examination of the appellant, the February 2003 VA examiner 
diagnosed the appellant with "chronic obstructive pulmonary 
disease per pulmonary function tests."  The February 2003 VA 
examiner also specifically concluded that the appellant's 
chest x-rays were "consistent with chronic obstructive 
pulmonary disease without evidence of asbestosis."  
(emphasis added).

In sum, when examiners have specifically sought diagnostic 
evidence of asbestosis, such as when the April 2001 x-ray was 
taken, or when the February 2003 examiner reviewed the 
evidence with a view toward determining whether asbestosis 
existed, the conclusions have been that the veteran does not 
in fact have asbestosis.  On the other hand, references to 
his having asbestosis do not appear to be based on a review 
of the record or on diagnostic evidence such as x-rays or 
computerized tomography scans.  Consequently, the Board gives 
greater weight to the April 2001 x-ray report and February 
2003 medical opinion.  Although it was reported by a 
physician in December 1998 that a chest x-ray showed fibrotic 
changes consistent with asbestosis, even that examiner did 
not ultimately include asbestosis in his clinical assessment.  
Instead, he found that the veteran had bronchitis with an 
exacerbation of COPD.  His report regarding the showing on x-
ray is therefore of less evidentiary weight.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has 
asbestosis.  


ORDER

Entitlement to service connection for asbestosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


